DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 21-29 in the reply filed on 2/4/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/2022.
Information Disclosure Statement
The information disclosure statement filed 1/20/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein that has been crossed out has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the first interval" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “the negative-pressure interval”.
Claim 23 recites the limitation "the first interval" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “the negative-pressure interval”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 21-29 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Locke et al. (US Patent Pub. 20150320603 hereinafter ‘Locke’) or, in the alternative, under 35 U.S.C. 103 as obvious over Locke et al. (US Patent Pub. 20150320603 hereinafter ‘Locke’)  in view of Pratt et al. (US Patent Pub. 20130204210 hereinafter 'Pratt').
Regarding Claim 1, Locke teaches (Fig 1) an apparatus for treating a tissue site, the apparatus comprising: 
a negative-pressure source (104) configured to be fluidly coupled to the tissue site; 
an instillation source (120) configured to be fluidly coupled to the tissue site;
wherein the apparatus is configured to: operate the negative-pressure source and the instillation source to intermittently deliver negative pressure to the tissue site for a negative-pressure interval [0073] and deliver a fill volume of instillation fluid to the tissue site for an instillation interval [0075], and deliver a purge volume of instillation fluid to the tissue site at a 
While Locke is silent as to the specifics of the apparatus comprising a controller operatively coupled to the negative-pressure source and to the instillation source, It is interpreted that the apparatus of Locke must have some sort of controller as the device is configured to operate the negative-pressure source and the instillation source to intermittently deliver negative pressure to the tissue site for a negative-pressure interval and deliver a fill volume of instillation fluid to the tissue site for an instillation interval, and deliver a purge volume of instillation fluid to the tissue site at a purge frequency. Locke describes how the apparatus may be used for treatment with cyclic therapy and delivering instillation fluid in [0073-77], so it is interpreted that it would have been obvious to one of ordinary skill in the art that the device must have some controller to allow for these therapies to be initiated. 
Alternatively, Locke is silent as to the specifics of a controller operatively coupled to the negative-pressure source and to the instillation source.
Pratt teaches (Fig 2) an apparatus with a controller (113, 114, 116) that is operatively coupled to a negative pressure source (112) and an instillation source (110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke to include a controller operatively coupled to the negative-pressure source and to the instillation source as taught by Pratt. One would have been motivated to do so in order to have control over the various therapies that may be delivered through the device (Pratt [0015] and Locke [0073-77]). 
Regarding Claim 2, the combination of Locke and Pratt is silent as to the specifics of the apparatus of claim 1, wherein the controller is configured to deliver the purge volume during 
Furthermore, the instant disclosure describes the parameter of delivering the purge volume during the negative-pressure interval as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as delivering the purge volume during the negative-pressure interval are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of delivering the purge volume during the negative-pressure interval would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 3, the combination of Locke and Pratt is silent as to the specifics of the apparatus of claim 1, wherein the controller is configured to deliver the purge volume before the negative-pressure interval. However, Locke teaches [0075] that the instillation therapy may be combined with negative pressure therapy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller of Locke and Pratt to deliver the purge volume before the negative-pressure interval. One would have been motivated to do so in order to provide the desired therapy for a specific patient.

Regarding Claim 4, the combination of Locke and Pratt is silent as to the specifics of the apparatus of claim 1, wherein the fill volume is at least 10 times the purge volume. However, Locke teaches [0076] that the volume of fluid may be smaller or larger as needed to appropriately apply instillation therapy. 
Since the instant disclosure describes the parameter of the fill volume being at least 10 times the purge volume as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the fill volume being at least 10 times the purge volume are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the fill volume being at least 10 times the purge volume would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 5, the combination of Locke and Pratt is silent as to the specifics of the apparatus of claim 1, wherein a ratio of the fill volume to the purge volume is in a range of 
Since the instant disclosure describes the parameter of a ratio of the fill volume to the purge volume is in a range of about 10:1 to about 5000:1 as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as a ratio of the fill volume to the purge volume is in a range of about 10:1 to about 5000:1 are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of a ratio of the fill volume to the purge volume is in a range of about 10:1 to about 5000:1 would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 6, the combination of Locke and Pratt is silent as to the specifics of the apparatus of claim 1, wherein the purge volume is in a range of about 0.1 milliliters to about 1 milliliter. However, Locke teaches [0076] that the volume of fluid may be smaller or larger as needed to appropriately apply instillation therapy.
Since the instant disclosure describes the parameter of the purge volume being in a range of about 0.1 milliliters to about 1 milliliter as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the purge volume being in a range of about 0.1 milliliters to about 1 milliliter are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the purge volume being 
Regarding Claim 7, the combination of Locke and Pratt teaches the apparatus of claim 1, wherein the purge frequency is in a range of about 5 minutes to about 20 minutes (Locke [0076] teaches a dwell time is about 5 minutes).
Regarding Claim 8, the combination of Locke and Pratt teaches the apparatus of claim 1, wherein the purge frequency is in a range of about 5 minutes to about 20 minutes (Locke [0076] teaches a dwell time is about 5 minutes). The combination of Locke and Pratt is silent as to the specifics of the apparatus of claim 1, wherein the purge volume is in a range of about 0.1 milliliters to about 1 milliliter. However, Locke teaches [0076] that the volume of fluid may be smaller or larger as needed to appropriately apply instillation therapy.
Since the instant disclosure describes the parameter of the purge volume being in a range of about 0.1 milliliters to about 1 milliliter as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the purge volume being in a range of about 0.1 milliliters to about 1 milliliter are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the purge volume being in a range of about 0.1 milliliters to about 1 milliliter would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 9, the combination of Locke and Pratt teaches the apparatus of claim 1, further comprising a fluid conductor (Locke 122) fluidly coupled to the instillation source, and wherein the controller is configured to deliver the purge volume of instillation fluid through the fluid conductor (see Locke [0031]; additionally it is interpreted with the modification done to 
Regarding Claim 10, the combination of Locke and Pratt teaches the apparatus of claim 1, further comprising a first fluid conductor (116) fluidly coupled to the negative-pressure source (104), a second fluid conductor (122) fluidly coupled to the instillation source (120), and wherein the controller is configured to deliver the purge volume of instillation fluid through the second fluid conductor and to remove the purge volume of instillation fluid through the first fluid conductor (see Locke [0030-31] and [0076-77]; it is interpreted with the modification done to Locke in claim 1, the controller would be configured to deliver and remove the purge volume through the second and first conductors respectively). 
Regarding Claim 21, Locke teaches (Fig 1) an apparatus for treating a tissue site, the apparatus comprising: 
a dressing (102); 
a first fluid conductor (116) coupled to the dressing (102); 
a second fluid conductor (122) coupled to the dressing (102); 
a negative-pressure source (104) coupled to the first fluid conductor (see [0030]); 
an instillation source (120) coupled to the second fluid conductor (see [0031]); and 
wherein the apparatus is configured to: 
deliver negative pressure to the dressing through the first fluid conductor for a negative-pressure interval [0073], 
deliver a fill volume of instillation fluid to the dressing through the second fluid conductor for an instillation interval [0075], and 
deliver a purge volume of instillation fluid to the dressing through the second fluid conductor at a purge frequency (see [0076-77]; interpret a cycle in which the fluid 
While Locke is silent as to the specifics of the apparatus comprising a controller operatively coupled to the negative-pressure source and to the instillation source, It is interpreted that the apparatus of Locke must have some sort of controller as the device is configured to deliver negative pressure to the dressing through the first fluid conductor for a negative-pressure interval, deliver a fill volume of instillation fluid to the dressing through the second fluid conductor for an instillation interval, and deliver a purge volume of instillation fluid to the dressing through the second fluid conductor at a purge frequency (see [0073-77]), so it is interpreted that it would have been obvious to one of ordinary skill in the art that the device must have some controller to allow for these therapies to be initiated. 
Alternatively, Locke is silent as to the specifics of a controller operatively coupled to the negative-pressure source and to the instillation source.
Pratt teaches (Fig 2) an apparatus with a controller (113, 114, 116) that is operatively coupled to a negative pressure source (112) and an instillation source (110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke to include a controller operatively coupled to the negative-pressure source and to the instillation source as taught by Pratt. One would have been motivated to do so in order to have control over the various therapies that may be delivered through the device (Pratt [0015] and Locke [0073-77]). 
Regarding Claim 22, the combination of Locke and Pratt is silent to the specifics of the apparatus of claim 21, wherein the purge volume is delivered during the negative-pressure interval. However, Locke teaches [0075] that the instillation therapy may be combined with negative pressure therapy. It would have been obvious to one of ordinary skill in the art before 
Furthermore, the instant disclosure describes the parameter of delivering the purge volume during the negative-pressure interval as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as delivering the purge volume during the negative-pressure interval are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of delivering the purge volume during the negative-pressure interval would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 23, the combination of Locke and Pratt is silent to the specifics of the apparatus of claim 21, wherein the purge volume is delivered before the negative-pressure interval. However, Locke teaches [0075] that the instillation therapy may be combined with negative pressure therapy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller of Locke and Pratt to deliver the purge volume before the negative-pressure interval. One would have been motivated to do so in order to provide the desired therapy for a specific patient.
Furthermore, the instant disclosure describes the parameter of delivering the purge volume before the negative-pressure interval as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as delivering the purge volume before the negative-pressure interval are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine 
Regarding Claim 24, the combination of Locke and Pratt is silent as to the specifics of the apparatus of claim 21, wherein the fill volume is at least 10 times the purge volume. However, Locke teaches [0076] that the volume of fluid may be smaller or larger as needed to appropriately apply instillation therapy. 
Since the instant disclosure describes the parameter of the fill volume being at least 10 times the purge volume as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the fill volume being at least 10 times the purge volume are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the fill volume being at least 10 times the purge volume would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 25, the combination of Locke and Pratt is silent as to the specifics of the apparatus of claim 21, wherein a ratio of the fill volume to the purge volume is in a range of about 10:1 to about 5000:1. However, Locke teaches [0076] that the volume of fluid may be smaller or larger as needed to appropriately apply instillation therapy. 
Since the instant disclosure describes the parameter of a ratio of the fill volume to the purge volume is in a range of about 10:1 to about 5000:1 as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, 
Regarding Claim 26, the combination of Locke and Pratt is silent as to the specifics of the apparatus of claim 21, wherein the purge volume is in a range of about 0.1 milliliters to about 1 milliliter. However, Locke teaches [0076] that the volume of fluid may be smaller or larger as needed to appropriately apply instillation therapy.
Since the instant disclosure describes the parameter of the purge volume being in a range of about 0.1 milliliters to about 1 milliliter as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system. As such, parameters such as the purge volume being in a range of about 0.1 milliliters to about 1 milliliter are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art that the limitation of the purge volume being in a range of about 0.1 milliliters to about 1 milliliter would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding Claim 27, the combination of Locke and Pratt teaches the apparatus of claim 21, wherein the purge volume is delivered at a frequency of no greater than 20 minutes ([0076]; dwell time is about 5 min).

Regarding Claim 29, the combination of Locke and Pratt teaches the apparatus of claim 21, wherein the purge volume is delivered at a frequency between about 5 minutes and about 20 minutes ([0076]; dwell time is about 5 min).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US Patent Pub. 20150320603 hereinafter ‘Locke ('603)’)  in view of Pratt et al. (US Patent Pub. 20130204210 hereinafter 'Pratt') as applied to claim 1 above, and further in view of Locke et al. (US Patent Pub. 20110190735 herein after 'Locke ('735)').
Regarding Claim 11, the combination of Locke (‘603) and Pratt stays silent to the apparatus of claim 1, further comprising a user interface coupled to the controller and operable to receive input to configure at least one of the purge volume and the purge frequency.
Locke (‘735) teaches an apparatus with a negative pressure source, a controller and a user interface operable to receive input to configure at least one of the purge volume and the purge frequency (see [0038] teaching apparatus 14a comprising a touch screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Locke (‘603) and Pratt with a user interface coupled to the controller and operable to receive input to configure at least one of the purge volume and the purge frequency as taught by Locke (‘735). One would have been motivated to do so in order to allow a user to select or alter the frequency of the treatment (Locke (‘735) [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783